       Case 1:19-cv-02946-KPF Document 75 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUSANNE ERDE and MICHAEL ERDE,
individually and as parents and natural
guardians of J.E.,

                         Plaintiffs,
                                                   19 Civ. 2946 (KPF)
                  -v.-

NEW YORK CITY DEPARTMENT OF
EDUCATION,

                         Defendant.

SUSANNE ERDE, individually as
Parent and Natural Guardian of J.E.,
and MICHAEL ERDE, individually as
Parent and Natural Guardian of J.E.,,

                         Plaintiffs,

                  -v.-                             19 Civ. 8401 (KPF)

RICHARD CARRANZA, in his official                       ORDER
capacity as Chancellor of the New York
City Department of Education, NEW
YORK CITY DEPARTMENT OF
EDUCATION, and NEW YORK STATE
EDUCATION DEPARTMENT,

                         Defendants.

KATHERINE POLK FAILLA, District Judge:

      For the reasons stated on the record on January 8, 2021, Plaintiffs’

motions to file an amended complaint are DENIED and Plaintiffs’ claims are

hereby DISMISSED with prejudice. The Clerk of Court is directed to terminate

all pending motions, adjourn all remaining dates, and close these cases.
         Case 1:19-cv-02946-KPF Document 75 Filed 01/15/21 Page 2 of 2




     SO ORDERED.

Dated:       January 15, 2021
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                      2
